United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 07-1406
                                  ___________

United States of America,              *
                                       *
            Appellee,                  *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * District of Nebraska.
Marshall T. Box, also known as         *
Little Mouse,                          * [UNPUBLISHED]
                                       *
            Appellant.                 *
                                  ___________

                             Submitted: November 2, 2007
                                Filed: November 8, 2007
                                 ___________

Before WOLLMAN, COLLOTON, and BENTON, Circuit Judges.
                        ___________

PER CURIAM.

      Marshall Box appeals the 144-month sentence the district court1 imposed after
granting the government’s post-judgment Federal Rule of Criminal Procedure 35(b)
motion to reduce Box’s sentence based on substantial assistance. Box’s counsel has
moved to withdraw and has filed a brief under Anders v. California, 386 U.S. 738
(1967), arguing that Box’s cooperation, age, and other factors warranted a 50-60%
sentence reduction rather than the lower reduction the district court applied.


      1
      The Honorable Richard G. Kopf, United States District Judge for the District
of Nebraska.
Counsel’s argument is unavailing. See United States v. Haskins, 479 F.3d 955, 957
(8th Cir. 2007) (per curiam) (court lacks jurisdiction to consider reasonableness of
sentence following Rule 35(b) reduction; United States v. Booker, 543 U.S. 220
(2005), did not expand 18 U.S.C. § 3742(a) to include appellate review of
discretionary sentencing reductions); United States v. Coppedge, 135 F.3d 598, 599
(8th Cir. 1998) (per curiam) (challenge to extent of sentence reduction upon
government’s Rule 35(b) motion was unreviewable because appeal was not based on
any criteria listed in § 3742(a)).

       Having reviewed the record independently under Penson v. Ohio, 488 U.S. 75,
80 (1988), we find no nonfrivolous issues. Accordingly, we grant counsel’s motion
to withdraw, and we affirm.
                       ______________________________




                                        -2-